                     Case 19-10234-KG         Doc 124     Filed 02/15/19       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :       Chapter 11
                                                          :
Things Remembered Inc.                                    :       Case No. 19-10234 (KG)
                                                          :
                                                          :       Jointly Administered
                                                          :       NOTICE OF APPOINTMENT OF
          Debtor(s).                                      :       COMMITTEE OF UNSECURED
----------------------------------                        :       CREDITORS


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Jewelry Concepts, Inc., Attn: Earl Feeney, 41 Western Industrial Drive, Cranston, RI
                   02921, Phone: 401-228-8586; Fax: 401-228-8540

2.                 Gravotech Inc. (dba Gravograph), Attn: Gerard Guyard, 2200 Northmont Parkway,
                   Duluth, GA, Phone: 404-409-6487

3.                 Chu Kwun Kee Metal Manufactory c/o Brian Mitteldorf, 14226 Ventura Blvd, Sherman
                   Oaks, CA 91423, Phone: 818-990-4800, Fax: 818-990-3904

4.                 Brookfield Property REIT, Inc., Attn: Julie Minnick Bowden, 350 N Orleans St., Suite
                   300, Chicago, IL 60654, Phone: 312-960-2707, Fax: 312-442-6374

5.                 Simon Proerty Group, L.P., Attn: Ronald Tucker, 225 West Washington Street,
                   Indianapolis, IN 46204, Phone: 317-263-2346, Fax: 317-263-7901




                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ Timothy Fox for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: February 15, 2019

Attorney assigned to this Case: Timothy Fox, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Kimberly Brown, Esq., Phone: 302-467-4400, Fax: 302-467-4450
